Citation Nr: 1042832	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a lumbosacral strain, 
claimed as a low back injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to October 1998 
and from February 2003 to October 2006.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision by the RO in Hartford, 
Connecticut which, in part, denied entitlement to service 
connection for a lumbosacral back strain.

The veteran testified at a videoconference hearing in March 2008 
before the undersigned Acting Veterans Law Judge.  The transcript 
has been associated with the claims file.

The case was remanded in October 2008 for additional development.  
It has now been returned to the Board.

For the reasons outlined below, the claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.  


REMAND

The medical evidence in this case is insufficient to decide the 
service connection claim for a lumbosacral strain, claimed as a 
low back injury.

Service treatment records reveal that the Veteran was involved in 
a motor vehicle accident (MVA) in April 2003 in which she 
reported suffering a low backed injury.  She subsequently was 
involved in a similar motor vehicle accident two years later in 
April 2005, suffering additional low back injuries.  

In a January 2007 VA examination, the claims file was not 
available.  Electronic records and records provided by the 
veteran were reviewed.  The Veteran reported a MVA in 2003 with 
resulting low back pain and L4-L5 disc prolapsed as shown in an 
MRI taken in the Johnson Memorial Hospital.  She was wearing a 
seatbelt when her car was rear ended and totaled.  She reported 
her head hit the steering wheel, she did not lose consciousness, 
but she developed neck pain, headaches, memory loss and an eye 
problem.  Upon deployment to Iraq in 2004 she wore heavy vests 
and gear which caused symptoms of low back pain.  An MRI 
demonstrated L4-L5 disc bulge.  She subsequently received a 
permanent profile against running or sit-ups.  A chiropractor 
notation in file reported a diagnosis of sacroiliac sprain/strain 
instability.  

The Veteran reported current symptoms of lower back pain which 
was a dull sensation of 6/10 intensity.   She treated the pain 
with robaxin and physical therapy.  She suffered no periods of 
incapacitation in the last 12 months. She did not use any 
assistive devices and had no walking limitations.  She reportedly 
could walk 2.5 miles in 31 minutes without difficulty.  She had 
no history of back surgery or injections.  Regarding functional 
abilities she was independent with activities of daily living and 
reported ability to function unrestricted in all activities 
including work with the exception of back pain when lifting 
groceries or children and driving long distances.  Examination 
revealed a normal gait and no assistive devices.  Her 
thorocolumbar spine range of motion was forward flexion to 90 
degrees; extension to 30 degrees; lateral flexion to 30 degrees; 
lateral rotation to 30 degrees with complaints of pain on extreme 
motion.  There was no limitation of motion with pain, fatigue, 
weakness, tenderness, or lack of endurance.  There were no 
spasms, or no postural abnormalities noted.  Neurological testing 
was also normal.  

The examiner noted that prior films (which were not available) 
demonstrated L4-L5 abnormality.  Current x-rays were noted to be 
unremarkable revealing lumbar vertebral height and disk space 
alignment to be normal without fractures, subluxation or 
degenerative disease.  The sacroiliac joints were unremarkable.  

In a November 2009 VA examination, the claims file was reviewed 
and the examiner noted that; 

A December 2003 Day Kimbal Hospital MRI 
revealed mild diffuse disc bulge L3/L4, 
L4/L5, L5/S1.

An August 2004 STR noted low back pain 
after lifting items from a conex container.  

An April 2005 Johnson Memorial Hospital MRI 
revealed L5/S1 moderate broad based 
degenerative disc bulge with right 
parasagittal eccentricity which did not 
directly impinge on the S1 nerve. 

An April 2005 STR noted a report of low 
back pain for 3 weeks, and a history of low 
back pain 1 year SP MVA. 

The Veteran reported injuring her back when rear ended in an 
April 2003 MVA.  She struck her head on the steering wheel but 
the airbag did not deploy as the impact was not too significant.  
The C-file reveals an MRI was performed but no specific MVA was 
mentioned at that time.  The records contain multiple profiles in 
Iraq for low back pain.  She returned to the USA in March 2005 
and reportedly was again rear ended in April 2005 receiving the 
same treatment.  She has self medicated with flexeril and sees a 
chiropractor 3 times a year.  She has had no surgeries or flare-
ups reported.  

Examination revealed a well appearing female.  She was able to 
get up unassisted and walked with ease in the examining room.  
Her spine, limbs, posture, gait, position of head, and curvature 
of spine were all grossly normal.  Thorocolumbar spine range of 
motion was forward flexion to 90 degrees; extension to 30 
degrees; left lateral flexion to 25 degrees, right lateral 
flexion to 30 degrees; and, lateral rotation to 30 degrees with 
no reported of pain on motion.  There was no limitation of motion 
with pain, fatigue, weakness, tenderness, or lack of endurance 
following repetition.  There were no spasms, weakness, 
tenderness, or postural abnormalities noted.  Neurologically the 
Veteran reported loss of sensation in sharp clearly defined 
vertical strip areas of medial thigh/leg and lateral thigh legs.  
This was not consistent with any known neuropathy pattern.  Motor 
examination was 5/5 and no atrophy was noted.   For 
intervertebral disc syndrome (IVDS) - no surgery, affect on bowel 
or bladder function and no incapacitating episodes in the past 12 
months were noted.

X-rays revealed normal alignment of the lumbar spine.  The 
vertical bodies were maintained; no degenerative changes were 
seen; no demonstrable lumbar scoliosis was seen; there was 
minimal spinal curvature, likely on the basis of patient 
positioning; no neuroforaminal stenosis; sacroiliac joints 
appeared normal.  

The diagnosis was evidence of prior degenerative disease by 2003 
and 2005 MRIs during active service with subjective report of 
ongoing pain since 2003 and 2005 MVAs.  The Veteran's reports of 
daily functional limitation and intermittent sciatica were 
inconsistent with examination findings which essentially show 
normal ROM as well as inconsistent neurological examination 
findings.  

An MRI was ordered to determine if there was any current 
disability present.  A December 2009 MRI found normal alignment 
of the spine.  Vertebral bodies revealed normal marrow signal 
intensity, and normal position of the conus.  L4/L5 
intervertebral disc demonstrated degenerative disease changes 
with mild bulging of the disc.  The impression was L4/L5 
intervertebral disc demonstrated minimal loss of signal secondary 
to degenerative disease changes posteriorly with mild bulging of 
the disc.

The file also contains a December 2005 letter from Alyssa B. 
Greene, D.C., noting that she conducted a complete consultation 
and examination in addition to evaluating the Veteran's history 
and review of her records.  It was demonstrated that the 
Veteran's injuries were in fact causally and solely related to 
the MVA in April 2005.  The appellant reportedly was the 
restrained driver of a motor vehicle which was rear ended.  She 
did not recall the exact details but recalled experiencing an 
immediate dull and achy pain in the low back.  She did not lose 
consciousness or experience shortness of breath, nausea, 
vomiting, dizziness or visual disturbances.  Later that day she 
experienced headaches and neck pain.  

The chiropractor noted she was not optimistic that any further 
appreciative improvement will occur.  Based on a history and 
physical examination, the Veteran sustained a 5 percent permanent 
impairment of the lumbar spine.  She further added the Veteran's 
ongoing residuals, loss of ROM, point tenderness, and other 
clinical signs of injury indicated the Veteran had not returned 
to her pre-injury status.  

Dr. Greene's statement provides competent evidence that the 
Veteran's alleged low back injury is related at least to the 
April 2005 motor vehicle accident in military service.  Two VA 
examinations to evaluate the nature and etiology of the Veteran's 
low back disorder have been performed.  They noted evidence of 
prior degenerative disease during active service.  However, the 
examination results revealed essentially normal ROM and 
neurological findings.  They also reveal L4/L5 intervertebral 
disc with degenerative disease changes and mild bulging of the 
disc.

The threshold for finding a link between current disability and 
service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.

Medical records and the veteran's report of current symptoms 
provide competent evidence of a current low back condition.  
While the January 2007 and November 2009 VA examinations were 
unremarkable, an April 2005 MRI of the lumbar spine demonstrated 
sciatica on the right side.  The examiners failed to address Dr. 
Greene's medical opinion nor did they give an opinion as to 
whether any back condition identified was related to service.

Service records demonstrate that the veteran injured her back in 
service related MVAs.  She testified that she had experienced 
ongoing back symptoms since service.  However there has been no 
discussion of the Veteran's complaints, and there has been no 
discussion of the significance of her mild bulging lumbar discs.  
Neither have the December 2009 MRI results been reviewed in 
conjunction with the November 2009 VA examination. Finally, there 
has been no discussion of Dr. Greene's December 2005 nexus 
opinion by either the January 2007 or November 2009 VA examiners.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
action to secure any available treatment 
records for the Veteran's low back disorder 
from the Newington, Connecticut VA 
Outpatient Treatment Center from November 
2009 which have not been previously secured 
for inclusion in the claims file.

2. The RO/AMC should undertake appropriate 
development to obtain the Veteran's medical 
treatment records for her low back disorder 
from Alyssa B. Greene, D.C., Greene 
Chiropractic, LLC, 576 Farmington Avenue, 
Hartford, Connecticut 06105.  If the 
Veteran identifies any additional private 
medical records pertaining to low back care 
received since November 2009, the RO should 
take appropriate action to secure those 
records. All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate them.

3.   The Veteran should be accorded an 
examination by a physician knowledgeable in 
orthopedics for the purpose of determining 
the diagnosis of any and all low back 
disorders that may be present.  The 
Veteran's claims folder and a copy of this 
REMAND must be provided to the examiner for 
review prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination report.  
All indicated studies, tests, and 
evaluations, particularly orthopedic and 
neurological testing, should be performed.  
All pertinent symptomatology and findings 
should be reported in detail.  

Based on examination findings, historical 
records, medical principles, and, any 
evidence associated with the record as a 
result of the development ordered above, 
including Dr. Greene's treatment records; 
the physician must offer an opinion 
addressing whether it is at least as likely 
as not, i.e., is there a 50/50 chance that 
any chronic low back disorder is 
etiologically related to the Veteran's 
period of active service to include her in-
service motor vehicle accidents in April 
2003 and 2005.  The examiner is to 
specifically comment on the opinion of Dr. 
Greene and whether agreement or 
disagreement is indicated.  A complete 
rationale should be given for all opinions 
and conclusions expressed. 

4. After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  If, while in remand status, additional 
evidence or information received triggers a 
need for further development or assistance, 
such as providing the Veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).

6.  The Veteran is hereby notified that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a low 
back disorder should be readjudicated.  If 
the determination remains adverse to the 
Veteran, she and her representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Lloyd Cramp 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


